

117 HR 1886 IH: Impact Aid Infrastructure Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1886IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. O'Halleran (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide temporary impact aid construction grants to eligible local educational agencies, and for other purposes.1.Short titleThis Act may be cited as the Impact Aid Infrastructure Act.2.Impact aid construction grants authorized(a)Funding and sunset(1)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 for fiscal year 2022 to carry out this Act.(2)Supplemental fundingThe amount authorized under paragraph (1) shall be in addition to any amounts authorized to be appropriated or otherwise made available to carry out section 7007 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707).(3)Availability of fundsAny amounts appropriated under paragraph (1) shall remain available until expended.(4)SunsetThe authority to award grants under this Act shall expire at the end of the 3-year period beginning on the date on which funds are first made available to award a grant under this Act.(b)Reservation for management and oversightFrom the funds appropriated under subsection (a)(1), the Secretary of Education may reserve not more than half of 1 percent for management and oversight of the activities carried out with those funds.(c)Formula grants(1)In generalFrom 40 percent of the funds appropriated under subsection (a)(1) and not reserved under subsection (b), the Secretary of Education shall make payments in accordance with section 7007(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(a)).(2)Special ruleThe Secretary of Education when calculating the total number of weighted student units as described in paragraph (3)(A)(i)(II) of section 7007(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(a)) shall include the total number of weighted student units of children described in subparagraphs (B) and (D)(i) of section 7003(a)(1) of such Act for all local educational agencies not meeting the requirements as described in section 7007(a)(2)(B) of such Act but that meet the requirements of section 572(a)(2) of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b).(d)Competitive grantsFrom 60 percent of the funds appropriated under subsection (a)(1) and not reserved under subsection (b), the Secretary of Education—(1)shall award emergency grants in accordance with section 7007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)), except as otherwise provided in this Act; and(2)may award modernization grants in accordance with section 7007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)), except as otherwise provided in this Act.3.Eligibility(a)Eligibility for emergency grants(1)In generalFor purposes of receiving an emergency grant under section 2(d)(1), in addition to a local educational agency that meets the eligibility requirements for the award of such a grant under any of subparagraph (A), (C), or (D) of section 7007(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)(3)), a local educational agency that meets the requirements described in paragraph (2) (without regard to whether the agency meets any of the requirements of such subparagraph (A), (C), or (D)), shall be eligible for such a grant.(2)RequirementsA local educational agency meets the requirements of this paragraph, if such agency has—(A)a total taxable assessed value of real property that may be taxed for school purposes of less than $100,000,000; or(B)an assessed value of real property per student that may be taxed for school purposes that is less than the average of the assessed value of real property per student that may be taxed for school purposes in the State in which the local educational agency is located.(b)Eligibility for modernization grants(1)In generalFor purposes of receiving a modernization grant under section 2(d)(2), in addition to a local educational agency that meets the eligibility requirements for the award of such a grant under any of subparagraph (B), (C), or (D) of section 7007(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)(3)), a local educational agency that meets the requirements described in paragraph (2) (without regard to whether the agency meets any of the requirements of such subparagraph (B), (C), or (D)), shall be eligible for such a grant.(2)RequirementsA local educational agency meets the requirements of this paragraph, if such agency has—(A)a total taxable assessed value of real property that may be taxed for school purposes of less than $100,000,000; or(B)an assessed value of real property per student that may be taxed for school purposes that is less than the average of the assessed value of real property per student that may be taxed for school purposes in the State in which the local educational agency is located.(c)Local educational agency definedIn this section, the term local educational agency has the meaning given the term in section 7013 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713).4.Inapplicability of certain provisionsClauses (i) and (vi) of section 7007(b)(5)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)(5)(A)) shall not apply to grants made under section 2(d).